PER CURIAM.
The sole question presented to this court in this case, namely, whether the Postmaster General of the United States is an indispensable party to a suit of this nature, has been heretofore decided by this court, and the question is no longer open to dispute. We held, in Neher v. Harwood, Postmaster, etc., 9 Cir., 128 F.2d 846, 852, that the Postmaster General was an indispensable party in an action to enjoin a postmaster from carrying into effect a “fraud” order issued by the Postmaster General under 39 U.S. C.A. § 259.
Accordingly, the order of the court below is affirmed.